EXHIBIT 99.1 Condensed Interim Consolidated Financial Statements For the three and nine months ended September 30, 2012 and 2011 (Expressed in Canadian Dollars) (Unaudited) Exeter Resource Corporation Condensed Interim Consolidated Statements of Financial Position (Expressed in Thousands of Canadian Dollars, Except Share Data) (Unaudited) September 30, 2012 December 31, 2011 Assets Current Cash and cash equivalents (Note 3) $ $ Amounts receivable and prepaid expenses Due from related parties (Note 7) 27 93 Property and equipment $ $ Liabilities Current Accounts payable and accrued liabilities $ $ Due to related parties (Note 7) 96 Shareholders’ Equity Share capital (Note 5) Contributed surplus Deficit ) ) Accumulated other comprehensive gain (loss) 2 ) $ $ Contractual Obligations(Note 10) Approved by the Directors: “John Simmons” Director “Bryce Roxburgh” Director See accompanying notes to the condensed interim consolidated financial statements 2 Exeter Resource Corporation Condensed Interim Consolidated Statements of Loss and Comprehensive Loss (Expressed in Thousands of Canadian Dollars, Except Share Data) (Unaudited) Three months ended September 30 Nine months ended September 30 Income Interest Income $ (Loss) gain on sale of assets (2
